DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 14 recites the limitation "the peripheral circuit" in line 5.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites the limitation "the contact plug" in line 5.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 4, 5, 6, 9, and 11 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Son et al. (US pub 20160307910).
With respect to claim 4, Son et al. teach a memory device, comprising (see figs. 1-22, particularly fig. 6 and associated text): 
a circuit 130 comprising a circuit element 130 on a substrate 100; 
an interconnection layer 296 above the circuit and comprising a pad electrode 296 having a region to which a metal bonding wire can be bonded (para 0072); 
a plurality of electrode layers 248b,150 between the circuit and the interconnection layer and stacked in a first direction from the circuit to the interconnection layer; 
a semiconductor pillar 225 extending in the first direction; and 
a storage film 220 between one of the plurality of electrode layers and the semiconductor pillar, 
wherein the pad electrode overlaps the circuit element as viewed in the first direction.  
With respect to claim 5, Son et al. teach a contact plug 293 that extends in the first direction and electrically connects an interconnection in the interconnection layer 296 to the circuit, wherein the contact plug is located between the pad electrode and the circuit.  
With respect to claim 6, Son et al. teach an insulator 275, 212 between the pad electrode and the circuit, the insulator having a thickness in the first direction greater than a length of the semiconductor pillar in the first direction, wherein the contact plug penetrates the insulator in the first direction.  
With respect to claim 9, Son et al. teach an insulator 275,212 between the pad electrode and the circuit, the insulator having a thickness in the first direction greater than a length of the semiconductor pillar in the first direction.  
	With respect to claim 11, Son et al. teach the pad electrode is above a region in the first direction that lacks semiconductor pillars.  


Claim(s) 14-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Son et al. (US pub 20160307910).
	With respect to claim 14, Son et al. teach a memory device, comprising (see figs. 1-22, particularly fig. 6 and associated text): 
a circuit 130 including a first circuit element 130 on a substrate 100; 
an interconnection layer 296 above a first part of the circuit and including a pad electrode 296 having a region to which a metal bonding wire can be bonded; 
a plurality of electrode layers 260a-260f above a second part of the peripheral circuit, the plurality of electrode layers stacked in a first direction from a level of the circuit to a level of the interconnection layer; 
a semiconductor pillar 225 extending in the first direction through the plurality of electrode layers; and 
a storage 220 film disposed between one of the plurality of electrode layers and the semiconductor pillar, 
wherein the pad electrode overlaps the first circuit element as viewed in the first direction.   
With respect to claim 15, Son et al. teach the circuit is a power supply circuit. See para 0182.
With respect to claim 16, Son et al. teach an insulator 275,212 between the pad electrode and the circuit and that has a thickness in the first direction that is greater than a length of the semiconductor pillar in the first direction, wherein a contact plug 293 penetrates the insulator in the first direction.  
With respect to claim 17, Son et al. teach a second pad electrode 291 that overlaps a second circuit element in another circuit as viewed in the first direction. See fig. 16.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Son et al. (US pub 20160307910).
With respect to claim 13, Son et al. fail to teach bonding a wire to the pad electrode.
However, the bonding a wire to a pad electrode for the purpose of interconnecting components is well-known in semiconductor art.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 4-22 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10784217. Although the claims at issue are not identical, they are not patentably distinct from each other because the inventions of present claims 4-22 are taught by claims 1-20 of U.S. Patent No. 10784217.
Allowable Subject Matter
s 7-8, 10, 12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LONG PHAM whose telephone number is (571)272-1714. The examiner can normally be reached Mon-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LONG . PHAM
Examiner




/LONG PHAM/Primary Examiner, Art Unit 2814